I find myself in full sympathy with the views of the trial court, which, when considered in the light of the declaration of rights, lead to the conclusion that Chapter 16066 is invalid.
In connection with his order discharging the prisoner from custody, Circuit Judge Thompson rendered an opinion in which, among other things, he said:
"It will be observed that the Legislature did not undertake to denominate such holding over of premises as even a technical trespass; nor does the Act prescribe any wrongful 'intent' to commit a trespass, or to commit any other *Page 662 
known offense to the law as a prerequisite to a conviction as for a misdemeanor under the provisions of said Act of the Legislature. This Court takes cognizance of the fact that all indentures of leaseholds usually provide, without exception, that upon the termination of the lease contract that the lessee will quit and deliver up said premises to the lessor. And, in the absence of an express contract, written or oral, to this effect, it is nevertheless the implied obligation of the lessee so to deliver said premises, and courts have repeatedly held that such implication of law is just as binding upon the lessee as if expressly written into the lease obligation. The question presented and argued before this Court is as to whether it was the intent of the Legislature to punish, as for a misdemeanor, acts denominated by the Legislature as a crime, or whether the real purpose, intent and effect of the Act is to assist lessors, at public expense, in regaining possession of premises under indentures of lease, where the lessee refuses to live up to his civil contract to quit and surrender the premises. After a careful consideration of the briefs and all authorities cited by counsel for the relator and respondent and, also, by counsel who presented briefs, amicus curiae, I am of the opinion that the Act comes squarely under the latter category and is clearly unconstitutional.
"While I recognize the rule laid down by the Supreme Court of Florida that the law is a progressive science and we must keep abreast of our advancing civilization, I fail to find any sound reason in the instant case to depart from those fundamental distinctions heretofore recognized, fixing the line of demarcation between civil wrongs or torts, and crimes. The distinction has never been more aptly stated than by Sir William Blackstone in his commentaries, wherein it is thus laid down: *Page 663 
" 'The distinction of public wrongs from private, of crimes and misdemeanors from civil injuries, seems principally to consist in this: that private wrongs or civil injuries are an infringement or privation of the civil rights which belong to individuals, considered merely as individuals; public wrongs, or crimes and misdemeanors, are a breach and violation of the public rights and duties due to the whole community, considered as a community, in its social aggregate capacity. As, if Idetain a field from another man, to which the law has given hima right, this is a civil injury, and not a crime; for here onlythe right of an individual is concerned, and it is immaterialto the public which of us is in possession of the land.'
"I am convinced that the purpose of the Act is not to punish for crimes against society, but to enable the recapture of premises peacefully obtained under contract, but wrongfully withheld because of the civil violation of the solemn obligations of such contract. It is difficult to understand how the commonwealth of Florida could be interested or concerned in punishing, as for a crime, the violations of such contract, especially in view of the fact that lessors now have full, adequate and speedy remedies upon the civil side of the Court for the wrongs suffered.
"In effect, to uphold this Act would establish an undertaking on the part of the State, through its criminal processes, and at public expense, to grant redress to a comparatively small class of individuals for the violation of private contracts. There should be an end to such legislation."
It is true, Judge Thompson did not point out the particular provisions of the Constitution which he deemed to have been violated, but I feel sure that he had in mind those provisions of the declaration of rights contained in our *Page 664 
Constitution which protect the basic and inalienable personal and property rights of the individual citizen.
In the case of State, ex rel. Davis, Attorney General, v. City of Stuart, 97 Fla. 69, at pages 101-103; 120 So.2d 335, at page 347, this Court said:
"Primacy of position in our State Constitution is accorded to the Declaration of Rights. It comes first, immediately after the preamble. These Declarations, comprising 24 short but incisive sections, include the following provisions: Section 1. 'All men are equal before the law, and have certain inalienable rights, among which are those of enjoying and defending life and liberty, acquiring, possessing and protecting property, and pursuing happiness and obtaining safety.' Here we have an implied guaranty of the equal protection of the laws, at least as to the class of rights mentioned, similar to that expressly given in the Fourteenth Amendment to the Federal Constitution. See A. C. L. R. Co. v. City of Lakeland, 94 Fla. 347,115 So. 669, Text 685. In Section 2 it is said that 'government is instituted for the protection, security and benefit of the citizens.' Section 4. 'All courts in this State shall be open, so that every person for any injury done him in his lands, goods, persons or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay.' Section 12 provides that 'No person shall * * * be deprived of life, liberty or property without due process of law; nor shall private property be taken without just compensation.' And Section 22 guarantees 'the right of the people to be secure in their persons, houses, papers and effects against unreasonable seizures and searches.' The Declarations close with the admonition in Section 24 that 'This enunciation of rights shall not be construed to impair or deny others retained by the people." * * * *Page 665 
"These Declaration of Rights, those omitted as well as those above quoted, have cost much, and breathe the spirit of that sturdy and self reliant philosophy of individualism which underlies and supports our entire system of government. No race of hothouse plants could ever have produced and compelled the recognition of such a stalwart set of basis principles, and no such race can preserve them. They say to arbitrary and autocratic power, from whatever official quarter it may advance to invade these vital rights of personal liberty and private property, 'Thus far shalt thou come, but no farther.' They constitute a limitation upon the powers of each and all the departments of the state government. Thus no department, not even the legislative, has unlimited power under our system of government." * * *
"In Calder v. Bull, 3 Dall. 386, 1 L.Ed. 648, decided in 1798, the Supreme Court of the United States, speaking through Mr. Justice CHASE, said 'There are acts which the Federal, or State Legislature cannot do, without exceeding their authority. There are certain vital principles in our free Republican Governments, which will determine and overrule an apparent and flagrant abuse of legislative power; as to authorize manifest injustice by positive law; or to take away that security for personal liberty, or private property, for the protection whereof the government was established. An Act of the Legislature (for I cannot call it a law), contrary to the great first principles of the Social Compact, cannot be considered a rightful exercise of legislative authority."
See also Wharton's Criminal Law, 12th edition, volume 1, page 17; Ex parte Francis, 76 Fla. 304, 79 So.2d 753; Good v Nelson,73 Fla. 29, 74 So.2d 17; Bailey v. State of Alabama,219 U.S. 219, 31 S.C. 145, 55 L.Ed. 191; Ex parte Messer, 87 Fla. 92, 99 So.2d 330. *Page 666 
It will be observed that this statute does not attach any intent to defraud to the act which it makes a criminal offense. Under the statute as drawn, a tenant might be convicted and sent to jail although he held over beyond the expiration of his term by reason of illness of himself or family, or by reason of an honest mistake or misunderstanding as to the date when his tenantcy expired.
It seems that the Legislature has not enacted any statute by which the landlord shall be subject to a jail sentence if he wrongfully deprives the tenant of possession, or puts him out, before the expiration of the term. Why should landlords be given the free services of the county solicitor, or other public officers who are paid by the public, to enforce their civil rights against tenants? Is it not one of the effects of this statute to save landlords from the expense of attorney's fees and court costs in evicting their tenants? Can the Legislature extend this privilege of free legal services to landlords without extending a like privilege to tenants in resisting unlawful evictions? Would not this be a denial of "the equal protection of the laws" guaranteed by the Constitution?
For these reasons I think that the judgment of the lower court in holding the act unconstitutional and discharging the defendant in error should be affirmed.
                   ON PETITION FOR REHEARING.